CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 October 5, 2010 VIA EDGAR Office of Registration and Reports U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Chou America Mutual Funds -File Numbers 333-165300 and 811-22394 (the “Trust”) To the Staff of the Commission: Pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (“1940 Act”), enclosed for filing on behalf of the Trust please find:(i) a copy of the Trust’s Investment Company Blanket Bond No. 206-25-75-00 (the “Fidelity Bond”) issued by Great American Insurance Company in the amount of $175,000; and (ii) a secretary’s certificate certifying the resolutions approvedby the Board of Trustees (“Trustees”) via unanimous written consent on October 5, 2010,approving the amount, type, form and coverage of the Fidelity Bond. The Trust paid the premium of $1,262 for the period commencing July 1, 2010 and ending July 1, 2011. Respectfully submitted, /s/ Megan Hadley Koehler Megan Hadley Koehler Secretary of the Trust
